DETAILED ACTION
This action is responsive to Applicant’s arguments/amendments filed 9/27/2021 with a request for continued examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
 
Claim Status
Claims 1-2, 4, 6, 8-13, and 22-31 are pending
Claims 3, 5, 7, and 14-21 are cancelled. 
Claims 1, 4, 11, 22, 27, and 30 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 30, the entire claim is regarded as new matter. Particularly, the word “not” used in conjunction with the broad phrase “in direct contact” extends the scope of the claim beyond what is supported by the instant disclosure. The word “contact” can reasonably include all types of contact: visual, electric, magnetic, thermal, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 11, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 4,854,263) in view of Zhang (US Pub. 2017/0159176) and Narushima (US Pub. 2016/0083837).
Regarding claim 1, Chang teaches a chemical vapor deposition (CVD) apparatus (Col. 4, Line 8 and Fig. 1, CVD reactor #10), comprising: 
a CVD chamber (C4, L8 and Fig. 1, CVD reactor #10) including a plurality of wall portions (Fig. 1, upper, lower, and side walls); 
a pedestal disposed inside the CVD chamber (C4, L19 and Fig. 1, susceptor #12), configured to support a substrate (C4, L21-23: wafer supported on the upper surface of the susceptor); 
a gas flow guiding member disposed inside the CVD chamber (C4, L32 and Fig. 1, manifold #18), configured to redirect cleaning gases into the CVD chamber (C4, L32-33: provides an upwardly directed purge flow #21);
wherein the gas flow guiding member is arranged to extend along a sidewall of the plurality of wall portions (Fig. 1, manifold #18 extends along a lower wall and sidewall of the chamber),
wherein an upper edge and a lower edge of the gas flow guiding member are directly coupled to an inner surface of the sidewall and an inner surface of a bottom wall of the plurality of wall portions (Fig. 1, manifold #18 directly coupled to the lower wall 

Chang does not teach wherein the gas flow guiding member has a curved plate structure.
However, Zhang teaches wherein a gas flow guiding member has a curved plate structure (Zhang – [0033] and Figs. 4A,B: gas distributor #418 with curved wall structure).
Chang and Zhang both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas flow guiding member, as taught by Chang, to have a curved plate structure, since Zhang teaches that the shape of the gas distribution member is selected to affect a gas flow within a process chamber (Zhang – [0028]) to account for non-symmetrical features of the process chamber or differences in gas flow profiles (Zhang – [0028]).

Modified Chang does not explicitly teach a gas inlet port disposed on one wall portion of the plurality of wall portions and below a substrate support portion of the pedestal, wherein the gas inlet port is an opening formed in the wall portion, wherein the 
However, Narushima teaches a gas inlet port (Narushima – [0075] and Fig. 4, cleaning gas supply path #142 formed in the bottom portion of a processing vessel #1) disposed on one wall portion of a plurality of wall portions (Narushima – Figs. 1 and 4, bottom wall portion) and below a substrate support portion of a pedestal (Narushima – Fig. 1, below mounting stand #2), wherein the gas inlet port is an opening formed in the wall portion (Narushima – Fig. 4, #142 is a hole formed directly in the wall portion), wherein a gas flow guiding member is coupled to the gas inlet port (Narushima – Fig. 4, ring member #43 with member #42 and lid #41, see Fig. 4, coupled to path #142), and wherein the gas inlet port is spaced from an inner wall of the gas flow guiding member (Narushima – Fig. 4, terminal opening of #142 through wall of #1 has a plenum/space formed for gas flow between it and member #43).
Modified Chang and Narushima both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Chang apparatus to include the gas inlet port as taught by Narushima in order to supply a cleaning gas from a lower surface of a chamber in order to remove contaminants left over within the process chamber (Narushima – [0060], [0074]).

To clarify the record, the claim limitations “configured to support a substrate”, “configured to redirect cleaning gases from the gas inlet port into the CVD chamber”, and “to form a gas flow channel among the gas flow guiding member, the sidewall, and the bottom wall” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Chang teaches the intended uses, as set forth above.

Regarding claim 11, Chang teaches a chemical vapor deposition (CVD) apparatus (Col. 4, Line 8 and Fig. 1, CVD reactor #10), comprising: 
a CVD chamber (C4, L8 and Fig. 1, CVD reactor #10) including a top wall, a bottom wall opposite the top wall, and a sidewall between the top wall and the bottom wall (Fig. 1, upper, lower, and side walls); 
a first gas inlet port disposed on the top wall (see annotated Fig. 1 below);

    PNG
    media_image1.png
    167
    478
    media_image1.png
    Greyscale

a gas distribution showerhead disposed adjacent to the top wall (C4, L54 and Fig. 1, manifold face plate #30 of inlet manifold #11), configured to dispense cleaning gases from the first gas inlet port into the CVD chamber (C4, L30-32: outer rings of holes provide a purge gas flow, shown by arrows #19 Fig. 1); 

wherein an upper edge and a lower edge of the gas flow guiding member are directly coupled an inner surface of the sidewall and an inner surface of the bottom wall, respectively (Fig. 1, manifold #18 directly coupled to the lower wall and sidewall), to form a gas flow channel among the gas flow guiding member, the sidewall, and the bottom wall (Fig. 1 as described previously, forms a purge gas distribution member), wherein the inner surface of the sidewall and the inner surface of the bottom wall are orthogonal to each other (Fig. 1, sidewall and bottom wall adjacent manifold #18 appear to be substantially orthogonal to each other).

Chang does not teach wherein the gas flow guiding member has a curved plate structure.
However, Zhang teaches wherein a gas flow guiding member has a curved plate structure (Zhang – [0033] and Figs. 4A,B: gas distributor #418 with curved wall structure).
Chang and Zhang both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas flow guiding member, as taught by Chang, to have a curved plate structure, since Zhang 

Modified Chang does not explicitly teach a second gas inlet port disposed on the bottom wall or the sidewall adjacent to the bottom wall, wherein the second gas inlet port is an opening formed in the bottom wall or the sidewall, wherein the gas flow guiding member is coupled to the second gas inlet port, nor wherein the second gas inlet port is spaced from the gas flow guiding member.
However, Narushima teaches a second gas inlet port (Narushima – [0075] and Fig. 4, cleaning gas supply path #142 formed in the bottom portion of a processing vessel #1) disposed on the bottom wall (Narushima – Figs. 1 and 4, bottom wall portion), wherein the second gas inlet port is an opening formed in the bottom wall (Narushima – Fig. 4, #142 is a hole formed directly in the wall portion), wherein the gas flow guiding member is coupled to the second gas inlet port (Narushima – Fig. 4, ring member #43 with member #42 and lid #41, see Fig. 4, coupled to path #142), and wherein the second gas inlet port is spaced from a gas flow guiding member (Narushima – Fig. 4, terminal opening of #142 through wall of #1 has a plenum/space formed for gas flow between it and member #43; gas flow guiding member structure as taught by Chang and Zhang).
Modified Chang and Narushima both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified 

To clarify the record, the claim limitations “configured to dispense cleaning gases from the first gas inlet port into the CVD chamber”, “configured to redirect cleaning gases from the second gas inlet port into the CVD chamber through a plurality of gas outlet holes”, and “to form a gas flow channel among the gas flow guiding member, the sidewall, and the bottom wall” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Chang teaches the intended uses, as set forth above.

Regarding claim 30, Chang with Zhang does not teach wherein the gas flow guiding member is not in direct contact with the gas inlet port.
However, Narushima teaches wherein a gas flow guiding member (Narushima – Fig. 4, ring member #43 with member #42 and lid #41, see Fig. 4, coupled to path #142) is not in direct contact with the gas inlet port (Narushima – Fig. 4, ring member #43-#41 is not in directly physical contact with the opening of path #142).
.

Claims 2, 6, 8-9, 12-13 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 4,854,263), Zhang (US Pub. 2017/0159176), and Narushima (US Pub. 2016/0083837), as applied to claims 1, 11, and 30 above, and further in view of Smargiassi (US Patent 8,282,768).
The limitations of claims 1, 11, and 30 are set forth above.
Regarding claim 2, Chang teaches wherein the gas flow guiding member is elongated in a long-axis direction (Chang – Fig. 1, manifold #18 shown as an elongated annular member with a long central axis).

Modified Chang does not teach wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-axis direction, wherein the gas flow guiding member, the sidewall, and the bottom wall define adjacent surfaces of each of the first gas outlet holes.
However, Smargiassi teaches wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-
Modified Chang and Smargiassi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the structure of the gas flow guiding member, as taught by modified Chang, to have a two-ended structure with outlet holes at each end, as taught by Smargiassi. One would be motivated to make such a modification in order to prevent undesired recirculation of the gas (Smargiassi – C7, L1-5).

While modified Chang does not explicitly teach wherein the gas flow guiding member, the sidewall, and the bottom wall define adjacent surfaces of each of the first gas outlet holes, Chang teaches wherein the gas flow guiding member, the sidewall, and the bottom wall define adjacent surfaces of an inner space of the gas flow guiding member such that, when modified to have an open-ended structure as taught by Smargiassi, would teach the above limitation.

Regarding claim 6, Chang teaches wherein the gas flow guiding member is extended along the sidewall. (Chang – Fig. 1, manifold #18 extends along the bottom/sidewall of chamber #10).

Modified Chang does not teach wherein a predetermined angle is formed between the two first gas outlet holes.


    PNG
    media_image2.png
    449
    506
    media_image2.png
    Greyscale

	It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the structure of the gas flow guiding member, as taught by modified Chang, to have a two-ended structure with outlet holes at each end, as taught by Smargiassi. One would be motivated to make such a modification in order to prevent undesired recirculation of the gas (Smargiassi – C7, L1-5).

Regarding claim 8, Chang does not teach wherein the gas flow guiding member further defines a plurality of second gas outlet holes.

However, Zhang teaches wherein a gas flow guiding member defines a plurality of gas outlet holes (Zhang – [0027] and Fig. 2, gas distribution ports #253).


Modified Chang does not teach wherein the gas flow guiding member defines a plurality of second gas outlet holes disposed between the two first gas outlet holes.
However, Smargiassi teaches wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-axis direction (Smargiassi – Figs 1-4, inlet plenum #120 with outlet holes in each terminal end, as shown in Figs. 1 and 3, especially the terminal baffle slots #322).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the structure of the gas flow guiding member, as taught by modified Chang, to have a two-ended structure with outlet holes at each end, as taught by Smargiassi. One would be motivated to make such a modification in order to prevent undesired recirculation of the gas (Smargiassi – C7, L1-5).

Regarding claim 9, Chang does not teach wherein the plurality of second gas outlet holes are arranged at unequal intervals.
However, Zhang teaches wherein a plurality of second gas outlet holes can be arranged at uneven intervals (Zhang – [0028]: gas distribution ports #253 may be unevenly distributed, shown generally in Fig. 2).


Regarding claim 12, Chang teaches wherein the gas flow guiding member is elongated in a longitudinal direction (Chang – Fig. 1, manifold #18 shown as an elongated annular member with a long central axis).

Modified Chang does not teach wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-axis direction, wherein the gas flow guiding member, the sidewall, and the bottom wall define adjacent surfaces of each of the first gas outlet holes.
However, Smargiassi teaches wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-axis direction (Smargiassi – Figs 1-4, inlet plenum #120 with outlet holes in each terminal end, as shown in Figs. 1 and 3, especially the terminal baffle slots #322).
Modified Chang and Smargiassi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the structure of the gas flow guiding member, as taught by modified Chang, to have a two-ended structure with outlet holes at each end, as taught by Smargiassi. One would be motivated to 

While modified Chang does not explicitly teach wherein the gas flow guiding member, the sidewall, and the bottom wall define adjacent surfaces of each of the first gas outlet holes, Chang teaches wherein the gas flow guiding member, the sidewall, and the bottom wall define adjacent surfaces of an inner space of the gas flow guiding member such that, when modified to have an open-ended structure as taught by Smargiassi, would teach the above limitation.

Regarding claim 13, Chang teaches a pedestal (Chang – C4, L19 and Fig. 1, susceptor #12) centered within the CVD chamber (Chang – Fig. 1, #12 appears to be centered within the reactor #10) and configured to support a substrate (Chang – C4, L21-22: wafer located on the upper surface of the susceptor).

Modified Chang does not teach wherein the two first gas outlet holes of the gas flow guiding member are located on opposite sides of the pedestal.
However, Smargiassi teaches wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-axis direction (Smargiassi – Figs 1-4, inlet plenum #120 with outlet holes in each terminal end, as shown in Figs. 1 and 3, especially the terminal baffle slots #322).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the structure of the gas flow guiding member, 

Regarding claim 23, Chang does not teach wherein the gas flow guiding member further defines a plurality of second gas outlet holes.
However, Zhang teaches wherein a gas flow guiding member defines a plurality of gas outlet holes (Zhang – [0027] and Fig. 2, gas distribution ports #253).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas flow guiding member as taught by Chang with the plurality of gas outlet holes as taught by Zhang in order to direct exiting gas at different angles (Zhang – [0027]) in order to account for the symmetry of the process chamber (Zhang – [0028]).

Modified Chang does not teach wherein the gas flow guiding member defines a plurality of second gas outlet holes disposed between the two first gas outlet holes.
However, Smargiassi teaches wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-axis direction (Smargiassi – Figs 1-4, inlet plenum #120 with outlet holes in each terminal end, as shown in Figs. 1 and 3, especially the terminal baffle slots #322).


Regarding claim 24, Chang does not teach wherein the plurality of second gas outlet holes are arranged at equal intervals.
However, Zhang teaches wherein the plurality of second gas outlet holes (Zhang – [0027] and Fig. 2, gas distribution ports #253) are arranged at equal intervals (Zhang – see Fig. 2).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas flow guiding member as taught by Chang with the plurality of equally spaced gas outlet holes as taught by Zhang in order to direct exiting gas at different angles (Zhang – [0027]) in order to account for the symmetry of the process chamber (Zhang – [0028]).

Regarding claim 25, Chang modified by Zhang does not teach wherein the two first gas outlet holes are positioned equidistant from the second gas inlet port.
However, Smargiassi teaches wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-axis direction (Smargiassi – Figs 1-4, inlet plenum #120 with outlet holes in each terminal end, as shown in Figs. 1 and 3, especially the terminal baffle slots #322).

	Thus, as modified by Smargiassi, modified Chang teaches equidistant gas ports from the terminal end to the input end (see Smargiassi Fig. 3-4, baffle slots #323 equidistant from each other).
Moreover, Zhang teaches wherein the plurality of second gas outlet holes (Zhang – [0027] and Fig. 2, gas distribution ports #253) are arranged at equal intervals (Zhang – see Fig. 2).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas flow guiding member as taught by Chang with the plurality of equally spaced gas outlet holes as taught by Zhang in order to direct exiting gas at different angles (Zhang – [0027]) in order to account for the symmetry of the process chamber (Zhang – [0028]).

Regarding claim 26, Chang modified by Zhang does not teach wherein the two first gas outlet holes are positioned equidistant from the gas inlet port.
However, Smargiassi teaches wherein the gas flow guiding member defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-
Modified Chang and Smargiassi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the structure of the gas flow guiding member, as taught by modified Chang, to have a two-ended structure with outlet holes at each end, as taught by Smargiassi. One would be motivated to make such a modification in order to prevent undesired recirculation of the gas (Smargiassi – C7, L1-5).
	Thus, as modified by Smargiassi, modified Chang teaches equidistant gas ports from the terminal end to the input end (see Smargiassi Fig. 3-4, baffle slots #323 equidistant from each other and inlet hole #126).
Moreover, Zhang teaches wherein the plurality of second gas outlet holes (Zhang – [0027] and Fig. 2, gas distribution ports #253) are arranged at equal intervals (Zhang – see Fig. 2) to the gas inlets (Zhang – Fig. 2, #254a,b).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas flow guiding member as taught by Chang with the plurality of equally spaced gas outlet holes as taught by Zhang in order to direct exiting gas at different angles (Zhang – [0027]) in order to account for the symmetry of the process chamber (Zhang – [0028]).

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 4,854,263), Zhang (US Pub. 2017/0159176), and Narushima (US Pub. 2016/0083837), as applied to claims 1, 11, and 30 above, and further in view of Takagi (US Pub. 2019/0017168).
The limitations of claims 1, 11, and 30 are set forth above.
Regarding claim 4, modified Chang does not teach wherein the gas flow guiding member has a protrusion extending from a portion of the upper edge of the gas flow guiding member instead of the entire upper edge, and the sidewall includes a recess thereon configured to receive the protrusion.
However, Takagi teaches wherein a gas flow guiding member (Takagi – [0096] and Fig. 13, unit #409) has a protrusion (Takagi – [0100] and Fig. 13, projections #410) extending from a portion of the upper edge of the gas flow guiding member (Takagi – Fig. 13, protrusion extends radially inward from the upper edge of #409) instead of the entire upper edge (Takagi – Fig. 10, projections #410 located at a few circumferential positions of #409 to receive covers #520), and a sidewall includes a recess thereon configured to receive the protrusion (Takagi – [0099] and Figs. 11A-13, openings #522 of covers #520 to receive projections #410).
Modified Chang and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Chang apparatus by including the protrusions of Takagi to the gas flow guiding member in order to facilitate easy exchange of parts without completely disassembling the connected structure (Takagi – [0100]).


Regarding claim 22, modified Chang does not teach wherein the gas flow guiding member has a protrusion extending from a portion of the upper edge of the gas flow guiding member instead of the entire upper edge, and the sidewall includes a recess thereon configured to receive the protrusion.
However, Takagi teaches wherein a gas flow guiding member (Takagi – [0096] and Fig. 13, unit #409) has a protrusion (Takagi – [0100] and Fig. 13, projections #410) extending from a portion of the upper edge of the gas flow guiding member (Takagi – Fig. 13, protrusion extends radially inward from the upper edge of #409) instead of the entire upper edge (Takagi – Fig. 10, projections #410 located at a few circumferential positions of #409 to receive covers #520), and a sidewall includes a recess thereon configured to receive the protrusion (Takagi – [0099] and Figs. 11A-13, openings #522 of covers #520 to receive projections #410).
Modified Chang and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Chang apparatus by including the protrusions of Takagi to the gas flow guiding member in order to facilitate easy exchange of parts without completely disassembling the connected structure (Takagi – [0100]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 4,854,263), Zhang (US Pub. 2017/0159176), Narushima (US Pub. 2016/0083837), and Smargiassi (US Patent 8,282,768), as applied to claims 2, 6, 8-9, 12-13 and 23-26 above, and further in view of Takagi (US Pub. 2014/0357058).
The limitations of claims 2, 6, 8, 12-13 and 23-26 are set forth above.
Regarding claim 10, modified Chang does not teach wherein a size of each of the plurality of the second gas outlet holes is different from a size of each of the two first gas outlet holes.
However, Takagi teaches wherein a size of each of the plurality of the second gas outlet holes (Takagi – [0145] and Fig. 4b, #248d) is different from a size (Takagi – Fig. 4b, relation of sizes of #248d to #233h) of a first gas outlet hole (Takagi – Fig. 4b, #233h).
Modified Chang and Takagi both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the gas flow guiding member, as taught by Chang, to have different hole sizes, as taught by Takagi. One would be motivated to make such a combination in order to regulate the concentration distribution of an applied gas in a uniform way (Takagi – [0147]).

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 4,854,263) in view of Narushima (US Pub. 2016/0083837) and Smargiassi (US Patent 8,282,768).
Regarding claim 27, Chang teaches a chemical vapor deposition (CVD) apparatus (Col. 4, Line 8 and Fig. 1, CVD reactor #10), comprising: 
a CVD chamber (C4, L8 and Fig. 1, CVD reactor #10) including a top wall, a bottom wall opposite the top wall, and a sidewall between the top wall and the bottom wall (Fig. 1, upper, lower, and side walls); 

wherein the gas flow guiding member, being elongated in a long-axis direction, extends along the sidewall (Fig. 1, manifold #18 directly coupled to the lower wall and sidewall) and comprises a non-tubular structure (Fig. 1, square-shaped cross section of #18), wherein when viewed in the long-axis direction, the gas flow guiding member has an open cross-section (see Fig. 1) with an upper edge (Fig. 1, top wall of #18) and a lower edge (Fig. 1, side wall of #18) on opposite sides thereof (Fig. 1, opposite sides of the upper/inner corner), and the upper edge and the lower edge are directly coupled an inner surface of the sidewall and an inner surface of the bottom wall, respectively (see Fig. 1, rigidly attached to the sidewall and bottom wall as specified), to form a gas flow channel among the gas flow guiding member, the sidewall, and the bottom wall (Fig. 1, forms the inner volume of manifold #18), wherein the inner surface of the sidewall and the inner 6surface of the bottom wall are orthogonal to each other (see Fig. 1, appear to be shown substantially orthogonal to each other).

Chang does not explicitly teach a gas inlet port disposed on the bottom wall or the sidewall adjacent to the bottom wall, wherein the gas inlet port is an opening formed in the bottom wall or the sidewall, wherein the gas flow guiding member is coupled to the gas inlet port, and wherein the gas inlet port is spaced from an inner wall of the gas flow guiding member.

Chang and Narushima both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Chang apparatus to include the gas inlet port as taught by Narushima in order to supply a cleaning gas from a lower surface of a chamber in order to remove contaminants left over within the process chamber (Narushima – [0060], [0074]).

Chang (with Narushima) does not teach wherein two first gas outlet holes are located at both ends of the gas flow channel.
However, Smargiassi teaches wherein the gas flow channel defines two first gas outlet holes located at both ends of the gas flow guiding member in the long-axis direction (Smargiassi – Figs 1-4, inlet plenum #120 with outlet holes in each terminal end, as shown in Figs. 1 and 3, especially the terminal baffle slots #322).


To clarify the record, the claim limitations “configured to redirect cleaning gases from the gas inlet port into the CVD chamber” and “to form a gas flow channel among the gas flow guiding member, the sidewall, and the bottom wall” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Modified Chang teaches the intended uses, as set forth above.

Regarding claim 31, Chang teaches wherein the cross-section of the entire gas flow guiding member is substantially the same in shape and size (Chang – Fig. 1, appears to be uniformly of a square cross-section).
Moreover, since the shape of the gas flow guiding member of Chang has been modified by the teachings of Zhang, Zhang also teaches wherein the cross-section of .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 4,854,263), Narushima (US Pub. 2016/0083837), and Smargiassi (US Patent 8,282,768), as applied to claims 27 and 31 above, and further in view of Ranish (US Pub. 2014/0030433).
The limitations of claims 27 and 31 are set forth above.
Regarding claim 28, modified Chang does not teach wherein the cross-section of the non-tubular structure is in a quarter-circle shape or a half-U shape.
While Ranish does not teach wherein the cross-section of the non-tubular structure is in a quarter-circle shape or a half-U shape, Ranish does teach wherein the cross-section of a gas delivery conduit is a result effective variable. Specifically, Ranish teaches that the shape of the inner volume of a gas distribution conduit may be controlled to provide the same and/or any desired flow rate at each respective outlet along the length of the gas distribution conduit, including the inner diameter and cross-section shape (Ranish – [0032]).
Modified Chang and Ranish both teach CVD apparatuses, and are thus considered to be analogous art, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum cross-section shape of the non-tubular structure through routine experimentation in order to control the desired flow rate at each respective outlet along the length of a gas distribution conduit (Ranish – [0032]). It .	

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 4,854,263), Narushima (US Pub. 2016/0083837), and Smargiassi (US Patent 8,282,768), as applied to claims 27 and 31 above, and further in view of Zhang (US Pub. 2017/0159176).
The limitations of claims 27 and 31 are set forth above.
Regarding claim 29, modified Chang does not teach wherein the non-tubular structure is an elongated and curved plate structure.
However, Zhang teaches wherein a non-tubular structure is an elongated and curved plate structure (Zhang – [0033] and Figs. 4A,B: gas distributor #418 with curved wall structure).
Chang and Zhang both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the gas flow guiding member, as taught by Chang, to have a curved plate structure, since Zhang teaches that the shape of the gas distribution member is selected to affect a gas flow within a process chamber (Zhang – [0028]) to account for non-symmetrical features of the process chamber or differences in gas flow profiles (Zhang – [0028]).

Response to Arguments
Applicant’s arguments concerning the Lee reference have been fully considered and are persuasive. As such, the Examiner has supplied the Narushima reference to teach the limitations of the amended claims regarding the “gas inlet port” or “second gas inlet port” of at least independent claims 1, 11, and 27. 

Applicant’s arguments concerning the Szapucki reference have been fully considered and are persuasive. As such, the Examiner has supplied the Takagi reference to teach the limitations of amended claims 4 and 22 regarding the “protrusion” of the gas flow guiding member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718